--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 EXHIBIT 10.1
 
 
 
EMPLOYMENT AGREEMENT


Linster (“Lin”) W. Fox




THIS AGREEMENT (the “Agreement”) is made and entered into as of the 1st day of
August, 2009, by and between Shuffle Master, Inc., a Minnesota corporation (the
“Company”), and Linster (“Lin”) W. Fox (the “Employee”), a resident of the State
of California.


RECITALS:


A.           The Company is in the business of developing, manufacturing,
distributing and otherwise commercializing card shufflers, proprietary table
games (both live, stimulated and electronic) and related gaming products and
services (the “Business”), throughout the world.


B.           Company and Employee want to create an at-will employment
relationship that protects the Company with appropriate confidentiality and
non-compete covenants, and compensates the Employee for performing his
obligations hereunder.


C.           The Company and Employee desire that Employee be employed by the
Company on the terms and conditions of this Agreement.




AGREEMENT


In consideration of the mutual promises contained herein, Employee and the
Company agree as follows:


1.           Employment.  The Company hereby employs Employee as its Executive
Vice President and Chief Financial Officer (“CFO”) reporting to the Chief
Executive Officer of the Company.  Employee shall perform the normal duties of
that position in a U.S. public company.  Subject to the other terms and
conditions hereof, Employee’s employment under this Agreement with the Company
is for an initial term of three years and three months (the “Term”), beginning
August 1, 2009 (the “Commencement Date”), through October 31, 2012.


2.           Salary, Bonus and Benefits.  Subject to each of the terms and
conditions in this agreement, and while employed by the Company as its CFO:


a.  
From the Commencement Date and if employed through July 31, 2010, Employee shall
be paid a monthly base salary based on an annual base salary of Three Hundred
Thousand Dollars ($300,000), paid in the same intervals as other employees of
the Company; and if employed through October 31, 2009, Employee will also be
eligible to receive a discretionary, pro-rata bonus for the fourth fiscal
quarter of fiscal year 2009 worked by Employee.


 
1

--------------------------------------------------------------------------------

 

b.  
After the first 12 months of Employee’s employment, Employee will continue to
receive an annual base salary of no less than his annual base salary for the
immediately prior 12 months of this Agreement, and will also be eligible to
participate in an executive bonus program and/or in an individual performance
bonus program as authorized by the Board of Directors of the Company (the
“Board”) for the other senior management executives of the Company for fiscal
year 2010 and thereafter, which, for fiscal year 2010, shall have a target bonus
of no less than 50% of Employee’s base salary; provided that, if Employee is
still employed by the Company as its CFO through July 31, 2010, then Employee’s
fiscal year 2010 bonus shall be no less than $40,000 (the “Minimum Bonus”),
which Minimum Bonus shall be due and paid on August 1, 2010.



c.  
At the first regularly scheduled Board meeting held after the Commencement Date,
Employee shall receive 60,000 options to purchase the Company’s common stock
(the “Options”), as per the recommendation of the Compensation Committee (the
“Committee”), and the approval of the Board.  The Options shall not be issued
out of any option or equity plan, but shall qualify as an inducement grant under
Rule 4350(i)(1)(A)(iv) of the NASDAQ Stock Market Rules.  The Options shall
expire ten (10) years from the grant date.  The shares underlying the Options
shall be registered on Form S-8 within nine (9) months of the grant
date.  Except as otherwise set forth in and subject to paragraph 2(d) hereof,
one-quarter (1/4) of the Options shall vest on each 12-month anniversary date of
the grant date, commencing on the first 12-month anniversary date thereof and
continuing for three years thereafter, such that full vesting will occur at the
end of four years.  The exercise price of the Options shall be the Company’s
closing stock price on the date of the grant.  The vesting of the Options on
each such anniversary date shall be subject to Employee being employed with the
Company on each such anniversary date.  Notwithstanding the above vesting
schedule, all Options shall accelerate vest in the event of the Employee’s death
or total disability while the Employee is employed as the Chief Financial
Officer of the Company, or in the event a change in control of the Company
closes while the Employee is employed as the Chief Financial Officer of the
Company.  Any future stock options, restricted shares or other equity grants
(“Equity”), if any, will be at the sole discretion of the Committee and the
Board.



d.  
Except as modified herein, any Equity issued at any time to Employee shall vest
in accordance with the terms and conditions set forth in the applicable grant by
the Board and, as otherwise may be applicable, with any relevant terms and
conditions of Shuffle Master, Inc.’s 2004 Equity Incentive Plan (the “Plan”), as
amended, or any subsequent plan, except as modified by the terms and conditions
of the applicable grant by the Committee and the Board.



e.  
During the Term, the Company agrees to provide Employee with the same benefits
it provides all of the other senior management employees of the
Company.  Employee will not, however, be eligible to participate in the
Company’s non-executive bonus program.


 
2

--------------------------------------------------------------------------------

 

f.  
Except as otherwise set forth herein, Employee’s salary is set in the
expectation that Employee’s full professional time during the Term will be
devoted to Employee’s duties hereunder.  Notwithstanding the foregoing, and
subject to paragraph 3 hereof, Employee may (i) engage in charitable or civic
activities and (ii) manage his personal investments so long as such activities
individually, and in the aggregate, do not interfere with his performance of
duties for the Company.



g.  
During Employee’s employment with the Company, the Company will promptly pay or
reimburse Employee for reasonable travel and other expenses incurred by Employee
in the furtherance of or in connection with the performance of Employee’s
duties.  Such reimbursement will be in accordance with Company policies in
existence from time to time.



h.  
A relocation expense reimbursement (collectively “Relocation Expenses”) will be
provided in order to assist Employee and his spouse to move from Rancho
Bernardo, California, to Las Vegas.  The Relocation Expenses, not to exceed
$20,000, shall be for actual costs related to the relocation of Employee and his
spouse from Rancho Bernardo, California, to Las Vegas, including the actual,
verifiable and reasonable expenses of moving his furniture and household
effects, plus transportation for Employee and his spouse from Rancho Bernardo,
California, to Las Vegas, and up to three (3) months of paid rent at an
“Oakwood-type” apartment in Las Vegas if Employee requires temporary housing in
Las Vegas between August 1, 2009 and October 31, 2009.  If, prior to twelve
months after the date that Employee and his spouse relocate to Las Vegas,
Employee leaves the Company’s employment voluntarily (or is terminated with just
cause), then Employee agrees to reimburse the Company for the costs of the
Relocation Expenses paid by the Company on a pro rated basis based upon the
number of months Employee was employed by the Company.



i.  
Notwithstanding any other provision contained in this Agreement which may be to
the contrary:

 
i)      Employee shall be an employee-at-will with no guaranteed term of
employment, and either Employee or the Company shall be entitled to terminate
said employment with or without any prior notice, or with or without any cause;
and
 
ii)     Except as otherwise expressly set forth in paragraph 2(b) hereof,
Employee is not guaranteed any bonus (or specific amount thereof) which may be
mentioned in this Agreement.
    
3.           Outside Services or Consulting.  Except as otherwise set forth
herein, Employee, during the Term, shall devote Employee’s full professional
time and best professional efforts to the Company.  Employee may render other
professional or consulting services to other persons or businesses from time to
time during the Term, only if Employee meets all of the following requirements:

 
3

--------------------------------------------------------------------------------

 



a.  
The services do not interfere in any manner with the Employee’s ability to
fulfill all of his duties and obligations to the Company.



b.  
The services are not rendered to any business which may compete with the Company
in any area of the Business or do not otherwise violate paragraph 4 hereof.



c.  
The services do not relate to any products or services, which form part of the
Business.



d.  
Employee informs and obtains the prior written consent of the Chief Executive
Officer of the Company;



provided, however, that after October 31, 2010, Employee may, with the prior
written consent of the Company (such consent not to be unreasonably withheld),
join the board of directors of one (1) other entity, and further provided that
the provisions of paragraphs 3(a), 3(b), 3(c) and 3(d) are not violated and are
otherwise fully adhered to.


4.           Non-competition.  In consideration of the provisions of this
Agreement, Employee hereby agrees that he shall not, during the Term and for a
period (the “Non-Compete Period”) of twenty-four (24) months thereafter:


a.  
Directly or indirectly own, manage, operate, participate in, consult with or
work for any business, which is engaged in the Business anywhere in the
world.  Notwithstanding the foregoing, it is understood and agreed that Employee
may hold up to one percent (1%) of the shares of any publicly traded company.



b.  
Either alone or in conjunction with any other person, partnership or business,
directly or indirectly, solicit, hire, or divert or attempt to solicit, hire or
divert any of the employees, independent contractors, or agents of the Company
(or its affiliates or successors) to work for or represent any competitor of the
Company (or its affiliates or successors), or to call upon, on behalf of a
competitor of or to the Business, any of the customers of the Company (or its
affiliates or successors).



c.  
Directly or indirectly provide any services to any person, company or entity,
which is engaged in the Business anywhere in the world.



5.           Confidentiality; Inventions.


a.  
Employee shall fully and promptly disclose to the Company all inventions,
discoveries, software and writings that Employee may make, conceive, discover,
develop or reduce to practice either solely or jointly with others during
Employee’s employment with the Company, whether or not during usual work
hours.  Employee agrees that all such inventions, discoveries, software and
writing shall be and remain the sole and exclusive property of the Company, and
Employee hereby agrees to assign, and hereby assigns all of Employee’s right,
title and interest in and to any such inventions, discoveries, software and
writings to the Company.  Employee agrees to keep complete records of such
inventions, discoveries, software and writings, which records shall be and
remain the sole property of the Company, and to execute and deliver, either
during or after Employee’s employment with the Company, such documents as the
Company shall deem necessary or desirable to obtain such letters patent, utility
models, inventor’s certificates, copyrights, trademarks or other appropriate
legal rights of the United States and foreign countries as the Company may, in
its sole discretion, elect, and to vest title thereto in the Company, its
successors, assigns, or nominees.


 
4

--------------------------------------------------------------------------------

 
 
b.  
“Inventions,” as used herein, shall include inventions, discoveries,
improvements, ideas and conceptions, developments and designs, whether or not
patentable, tested, reduced to practice, subject to copyright or other rights or
forms of protection, or relating to data processing, communications, computer
software systems, programs and procedures.



c.  
Employee understands that all copyrightable work that Employee may create while
employed by the Company is a “work made for hire,” and that the Company is the
owner of the copyright therein.  Employee hereby assigns all right, title and
interest to the copyright therein to the Company.



d.  
Employee has no inventions, improvements, discoveries, software or writings
useful to the Company or its subsidiaries or affiliates in the normal course of
business, which were conceived, made or written prior to the date of this
Agreement.



e.  
Employee will not publish or otherwise disclose, either during or after
Employee’s employment with the Company, any published or proprietary or
confidential information or secret relating to the Company, the Business, the
Company’s operations or the Company’s products or services.  Employee will not
publish or otherwise disclose proprietary or confidential information of others
to which Employee has had access or obtained knowledge in the course of
Employee’s employment with the Company.  Upon termination of Employee’s
employment with the Company, Employee will not, without the prior written
consent of the Company, retain or take with Employee any drawing, writing or
other record in any form or nature which relates to any of the
foregoing.  Notwithstanding the foregoing, Employee shall have the right, as
reasonably necessary, to retain copies of this Agreement, any employee stock
option and restricted stock agreements, any other documents, information or
materials related to Employee’s compensation or benefits from the Company (in
order to confidentially review such items with Employee’s professional advisors
or immediate family members), and any other documents which relate to Employee’s
duties or obligations (fiduciary, ethical or otherwise) to the Board or the
shareholders.  In addition, and subject to the provisions of paragraph 23
hereof, nothing in this paragraph 5(e) or in paragraph 5(f) below shall be
construed to prevent or preclude Employee from responding to legal process or
testifying truthfully.


 
5

--------------------------------------------------------------------------------

 
 
f.  
With respect to any confidential information, Employee understands that
Employee’s employment with the Company creates a relationship of trust and
confidence between Employee and the Company.  Employee understands that Employee
may encounter information in the performance of Employee’s duties that is
confidential to the Company or its customers.  For the Term hereof, and until
the information falls into the public domain, Employee agrees to maintain in
confidence all information pertaining to the Business or the Company to which
Employee has access including, but not limited to, information relating to the
Company’s products, inventions, trade secrets, know how, systems, formulas,
processes, compositions, customer information and lists, research projects, data
processing and computer software techniques, programs and systems, costs, sales
volume or strategy, pricing, profitability, plans, marketing strategy, expansion
or acquisition or divestiture plans or strategy and information of similar
nature received from others with whom the Company does business.  Employee
agrees not to use, communicate or disclose or authorize any other person to use,
communicate or disclose such information orally, in writing, or by publication,
either during Employee’s employment with the Company or thereafter except as
expressly authorized in writing by the Company unless and until such information
becomes generally known in the relevant trade to which it relates without fault
on Employee’s part, or as required by law.  Subject to the foregoing, Employee
shall have the rights set forth in the final two grammatical sentences of
paragraph 5(e) above.  Confidential information shall not include any
information in the public domain or otherwise generally available to the public.



g.  
Employee has not and will not disclose to the Company any confidential
information of a third party.

 
 
6.           Termination Without Just Cause or Non-Extension by Company.


a.  
Employee’s employment by the Company is “at will;” therefore, subject to the
terms and conditions hereof, the Company may terminate Employee’s full-time
employment at any time either with or without just cause.  In the event of any
termination of Employee’s full-time employment with the Company without just
cause, or in the event that Employee’s full-time employment is not extended or
renewed by the Company beyond the Term on terms at least as favorable to
Employee as Employee is receiving during the last year of the Term, then
Employee will remain bound to the covenants not to compete and confidentiality
obligations of paragraphs 4 and 5 of this Agreement, according to their terms,
and, subject to paragraph 25, each one of the following shall apply:

 
  i      Employee shall be paid a severance amount (the “Severance”) equal to
twelve (12) months of his then monthly base salary (except that, in lieu of 12
months of his then monthly base salary, the Severance shall be 24 months, in the
event that the provisions of paragraph 6(a)(v) apply); in either case, paid over
a period of twenty-four (24) months from such termination, and paid in equal
monthly installments and at the same intervals as other employees of the Company
are then being paid their base salaries;
 
 ii      Employee shall continue to receive, during the 24 months from such
termination, the same medical and dental insurance, (including without
limitation prescription drugs), (collectively, “Health Insurance”), and any
other benefits or insurance coverages which Employee would have received had his
employment not been so terminated, or not extended; provided, however, if the
Employee is not eligible for said Health Insurance, the Company shall pay the
COBRA premiums for continuation coverage during the said 24-month period;
further provided that, at Employee’s sole option, during said 24-month period,
Employee can elect to also have his spouse covered under said Health Insurance,
with the Employee paying the Company the incremental monthly cost which the
Company incurs to so cover his spouse.  (For the avoidance of doubt, the Company
and Employee agree that it is the intent of this language and of this paragraph
6(a), and that this language means, among other things, that Employee will
continue to vest in all Equity awards and receive all benefits during said
24-month period after such termination);
 
6

--------------------------------------------------------------------------------


 iii      Employee shall receive, during the 24-month period from such
termination, additional compensation (the “Additional Compensation”) for his
agreeing herein to a covenant not to compete, equal to the amount of his
immediate prior year’s actual cash bonus (excluding any Equity grants or
long-term incentive bonuses, but, as for all senior management executives of the
Company, including any spot bonuses).  The amount, if any, due under this
paragraph 6(a)(iii), shall be paid in 52 equal installments, on each of the
Company’s pay dates, over said 24-month period;
 
 iv      During the 24-month period from such termination, Employee shall be
available to perform services on a part-time basis (on a guaranteed “no
dismissal” basis and not subject to any termination, other than for just cause)
for the Company and, subject to Employee’s other professional and/or personal
duties or time commitments, shall be reasonably available, by telephone or
email, to the then Chief Executive Officer of the Company, or his designee, but
shall not be required to be physically in the Company’s offices or to travel on
behalf of the Company, provided, however, that, for the avoidance of doubt, the
Employee shall perform services during such 24 month period at a level of no
more than 20 percent of the average level of bona fide services the Employee
performed over the immediately preceding 36 month period such that the Employee
shall have incurred a “separation from service” within the meaning of Section
1.409A-1(h) of the Department of Treasury Regulations on the date of the
Employee’s termination of employment.
 
v      Only in the event that the Employee’s employment as the CFO of the
Company were terminated within 1 month prior to or following, (and in either
case, solely because of the Change in Control event), an actual Change in
Control event, and without Employee having been offered the same or a comparable
position, then, in lieu of the provisions of paragraph 6(a)(i) therein, the
Severance amount shall be 24 months of Employee’s then monthly base salary paid
over a period of 24 months from such termination, paid in equal monthly
installments at the same intervals as other employees of the Company are then
being paid their base salaries.  For purposes of this paragraph, “comparable
position” shall mean (i) a position where the base salary is at least equal to
the base salary received by Employee in the twelve month period before the
Change in Control.  For example, if there were an actual Change in Control event
and the Employee were offered to remain in his CFO or a comparable position,
then a termination without just cause shall not be deemed to have occurred,
regardless of whether or not Employee accepts such position, and there shall be
no Severance payment. For purposes of this Agreement, a “Change in Control
Event” shall mean any of the following:
 
1.           The Company is no longer a U.S. listed public company for a period
of 3 consecutive months;
2.           Fifty percent (50%) or more of the Company’s Equity is acquired by
or merged with another entity or entities; or
3.           An event defined as a Change in Control in any of the Company’s
employee stock plans actually closes.
 
b.  
For purposes hereof, any of the following acts or events shall, at Employee’s
sole option, constitute a termination without just cause under this paragraph 6:
 

 
i         any material diminution or reduction of Employee’s title, position,
reporting relationship, duties or responsibilities, except as caused by the acts
or omissions of Employee; or
 
ii   any material breach by Company of this Agreement that is not cured within
thirty (30) days after written notice by Employee of such breach.
 
Notwithstanding the foregoing, for purposes of this Agreement, a termination
without just cause shall not be deemed to have occurred unless Employee provides
the Company with notice of the first occurrence of an event described above
within 30 days of the first existence of such event, and the Company is provided
at least 30 days to cure the condition and fails to do so.


7

--------------------------------------------------------------------------------


c.  
In the event that, at the end of the Term, the Company elects not to extend or
renew Employee’s full-time employment beyond the Term on terms at least as
favorably to Employee as Employee is receiving during the last fiscal year of
the Term, then such non-extension or non-renewal shall be deemed and treated as
a termination without just cause, and in such case, each of the applicable
provisions of paragraph 6(a) shall apply and Employee shall be bound to the
provisions of paragraphs 4 and 5 hereof for the 24-month period of time during
which Employee is being paid pursuant to paragraph 6(a).



d.  
Employee’s termination of employment by reason of death or total “Disability”
shall not be a termination without just cause under paragraph 6; in either such
event, and notwithstanding any other provisions contained herein, however,
Employee shall still be entitled upon a termination of employment by reason of
death or Disability to receive:  a lump sum payment of 6 months of his then base
salary; the acceleration and immediate vesting of all Equity; and any
disability, life insurance, or other benefits to which Employee is
entitled.  For purposes of this Agreement, “Disability” shall mean the total
disability as determined by the Board in accordance with standards and
procedures similar to those under the Company’s long-term disability plan, or,
if none, a physical or mental infirmity which impairs Employee’s ability to
perform substantially his duties for a period of 180 consecutive days, provided,
however, to the extent required for purposes of compliance with Code Section
409A, a disability shall not be deemed to have occurred unless the disability
constitutes a “Disability” within the meaning of Code Section 409A.
 

e.  
The Company’s obligations to make the payments set forth in paragraph 6 and
Employee’s right to any payments, compensation, part-time employment or other
benefits as set forth in paragraph 6 is contingent upon and subject to Employee
executing, concurrently upon the cessation of Employee’s full-time employment
with the Company, the Company’s standard form general release (the “Release”),
which Release shall:  (a) generally, release the Company, its affiliates, and
its officers and representatives from any claims, obligations, losses, damages,
acts or omissions, known or unknown, which the Employee has or may have or may
have suffered against the Company, excepting only the Company’s obligations
under this Agreement, pursuant to and subject to its terms and conditions; and
(b) have Employee make certain truthful representations and warranties regarding
his employment with the Company.


7.           Early Termination by Company for Just Cause.  No matter what
Employee’s position is, the Company may terminate Employee for just cause.  In
the event that the Company terminates the Employee for just cause, the Employee
will remain bound under the provisions of paragraphs 4 and 5, but will not be
entitled to any compensation or benefits following his termination of employment
under this Agreement, other than any accrued but unpaid salary or other benefits
required by applicable law.  Termination for “just cause” shall include, without
limitation (and each of the following shall be deemed non-cumulative):


a.  
Material dishonesty as to a matter which is materially injurious to the Company,
which act or omission, if curable, is not remedied by the Employee within thirty
(30) days following the Board’s specific written notice stating such alleged act
or omission;



b.  
The commission of an act or omission intended or likely to materially injure the
Business or reputation of the Company, which act or omission, if curable, is not
remedied by the Employee within thirty (30) days following the Board’s specific
written notice stating such alleged act or omission;



c.  
A violation of any of the material provisions of this Agreement, including
without limitation, Sections 4 and/or 5 hereof, or of any Company policy or
procedure pertaining to ethics, any of which violation, if curable, is not
remedied by the Employee within thirty (30) days following the Board’s specific
written notice stating such alleged violation;


 
8

--------------------------------------------------------------------------------

 
d.  
A determination in good faith by Employee’s direct supervisor that the Employee
has failed or refused to perform his duties as assigned by his supervisor or his
designee (it being understood that this provision, as well as the same provision
in any other senior management executive employment agreements, applies to
“material” duties), which failure or refusal, if curable, is not remedied by the
Employee within thirty (30) days following the written notice stating such
alleged failure;

 
e.  
The commission of an act or an omission which actually or potentially puts at
risk any of the Company’s gaming licenses or regulatory approvals;



f.  
Any breach of any fiduciary duty owed by Employee to the Company;



g.  
Employee’s being accused or convicted of:  (i) any felony; or (ii) any crime or
act involving moral turpitude to the extent that, in the reasonable judgment of
the Company, the Employee’s credibility or reputation is no longer at an
adequate level in order for Employee to positively represent the Company to the
public at Employee’s current position; or



h.  
The inability or refusal of Employee to be licensed or approved in any
jurisdiction by a gaming regulator; or if Employee is denied a gaming license or
approval (or any of same is revoked, suspended or conditional) in or by any
jurisdiction; or if Employee’s employment with the Company puts at risk any of
the Company’s licenses or approvals, or if Employee fails to cooperate with
respect to any compliance or regulatory matter.



8.           Voluntary Termination by Employee.


a.  
In the event Employee “voluntarily quits” (as defined in and subject to
paragraph 8(b)) his employment with the Company, Employee will remain bound
under the provisions of paragraphs 4 and 5 hereof, for a period of 24 months
from such voluntary quit, but will not be entitled to receive any compensation
and benefits following his termination of employment except for (and which he
shall receive):  any accrued but unpaid salary; any other benefits required by
law; and any already vested Equity.



b.  
“Voluntary Quit” means an intentional termination by the Employee without
pressure by the Company and further provided that, at the time of such
“Voluntary Quit”, there was not a material breach of this Agreement by the
Company.



9.           Cooperation with Change in Control.  Employee will reasonably
cooperate with the Company in the event of a Change in Control.  Change in
Control shall be defined as in the Company’s 2004 Employee Equity Incentive
Plan.
 
10.         No Conflicting Agreements.  Employee has the right to enter into
this Agreement, and hereby confirms Employee has no contractual or other
impediments to the performance of
 

 
9

--------------------------------------------------------------------------------

 

Employee’s obligations including, without limitation, any non-competition or
similar agreement in favor of any other person or entity.
 
11.         Company Policies.  Except as otherwise set forth herein, during the
Term, Employee shall engage in no activity or employment which may conflict with
the interest of the Company, and Employee shall comply with all policies and
procedures of the Company including, without limitation, all policies and
procedures pertaining to ethics; provided, however, this paragraph 11 shall not
apply in the event of a change of control.
 
12.         Independent Covenants.  The covenants and agreements on the part of
the Employee contained in paragraphs 4 and 5 hereof shall be construed as
agreements independent of any other provision in this Agreement; thus, it is
agreed that the relief for any claim or cause of action of the Employee against
the Company, whether predicated on this Agreement or otherwise, shall be
measured in damages and shall not constitute a defense or bar to enforcement by
the Company of those covenants and agreements.
 
13.         Injunctive Relief.  In recognition of the irreparable harm that a
violation by Employee of any of the covenants contained in either paragraphs 4
or 5 hereof would cause the Company, the Employee agrees that, in addition to
any other relief afforded by law, an injunction (both temporary and permanent)
against such violation or violations may be issued against him or her and every
other person and entity concerned thereby, it being the understanding of the
parties that both damages and an injunction shall be proper modes of relief and
are not to be considered alternative remedies; provided, however, that the issue
and amount, if any, of damages shall be litigated through arbitration as
required by paragraph 20 below.  Employee consents to the issuance of such
injunctive relief without the necessity of the Company posting a bond or other
security.
 
14.         Notice.  Any notice sent by registered mail to the last known
address of the party to whom such notice is to be given shall satisfy the
requirements of notice in this Agreement.  Any notice to Employee shall also be
sent, only as a courtesy, to Employee’s attorney, as follows:  Larry A.
Walraven, Walraven & Lehman LLP, 120 Vantis Suite 535, Aliso Viejo, CA 92656.
 
15.         Entire Agreement.  This Agreement is the entire agreement of the
parties hereto concerning the subject matter hereof and supersedes and replaces
in its entirety any oral or written existing agreements or understandings
between the Company and the Employee relating generally to the same subject
matter.  Company and Employee hereby acknowledge that there are no agreements,
promises, representations or understandings of any nature, oral or written,
regarding Employee’s employment, apart from this Agreement, and Employee
acknowledges that no promises, representations or agreements not contained in
this Agreement have been made or offered by the Company.  This Agreement
supersedes all previous employment agreements or offer letters, oral or written,
between the Company and the Employee.
 
16.         Severability.  It is agreed and understood by the parties hereto
that if any provision of this Agreement should be determined by an arbitrator or
court to be unenforceable in whole or in part, it shall be deemed modified to
the minimum extent necessary to make it reasonable and enforceable under the
circumstances, and the court shall be authorized by the parties to reform this
Agreement in the least way necessary in order to make it reasonable and
enforceable.

 
10

--------------------------------------------------------------------------------

 

17.         Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada, without giving effect to the
principles of conflicts of laws thereof.
 
18.         Heirs, Successors and Assigns. The terms, conditions, obligations,
agreements and covenants hereof shall extend to, be binding upon, and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors, assigns, and/or acquirers, including any entity
which acquires, merges with, or obtain control of the Company.
 
19.         Waiver of Breach.  The waiver by either the Company or the Employee
of any breach of any provision of this Agreement shall not operate as or be
deemed a waiver of any subsequent breach by either the Company or the Employee.
 
20.         Dispute Resolution.  Except for the Company’s right (either pursuant
to paragraph 13 hereof or otherwise) to injunctive relief to enforce the
provisions of paragraphs 4 and 5 hereof, the exclusive forum for the resolution
of any dispute arising under this Agreement or any question of interpretation
regarding the provisions of this Agreement (other than disputes relative to
paragraphs 4 or 5 hereof) shall be resolved by arbitration, to be held in Clark
County, Nevada, in accordance with the rules of the American Arbitration
Association (“AAA”).  Such arbitration shall be before an arbitrator, chosen in
accordance with the rules then in effect of the AAA.  In the event the Employee
and Company fails within a reasonable period of time to agree on an arbitrator,
the arbitrator shall be chosen by the AAA.  The decision of the arbitrator shall
be final, conclusive and binding upon the Company and Employee.
 
21.         Amendment.  This Agreement may be amended only by a document in
writing signed by both the Employee and a Corporate Officer (other than
Employee) of the Company, and no course of dealing or conduct of the Company
shall constitute a waiver of any of the provisions of this Agreement.
 
22.         D & O Policy.  During the Term and for the five (5) year period
thereafter, the Company shall maintain director and officer liability insurance
which shall cover, among others, Employee, and, in connection therewith,
Employee shall be entitled to any applicable indemnification and defense cost
provisions, if any, as provided for in the Company’s By-Laws or under any
applicable director and officer liability insurance policy.  The Company shall
also offer employee its standard indemnification agreement.
 
23.         Non-Disparagement and Cooperation.
 
a.  
During any period of time wherein the Company is paying any base salary to
Employee, whether during the Term hereof or during any time after the
termination or expiration of this Agreement, and for a period of three (3) years
thereafter, Employee shall not disparage or otherwise make any negative comments
about the Company, its policies, products, employees or management.  The Company
may enforce these non disparagement provisions by resort to injunctive relief as
set forth in paragraph 13, in addition to any other damages that it may be
entitled to under this Agreement or otherwise at law.  Notwithstanding the
foregoing, nothing in this paragraph 23(a) shall preclude Employee from fully
pursuing any legitimate claims he may have or from testifying truthfully in an
arbitration or other legal proceeding.


 
11

--------------------------------------------------------------------------------

 
 
b.  
Employee agrees to fully cooperate with the Company and its affiliates during
the entire scope and duration of any litigation or administrative proceedings
involving any matters with which Employee was involved during Employee's
employment with the Company.  Such cooperation shall be subject to the
reasonable demands of any subsequent employment undertaken by Employee, and
Company shall cover any reasonable out-of-pocket expenses of Employee in so
cooperating, excluding, any attorney’s fees incurred by Employee, unless said
attorney’s fees are expressly authorized, permitted, or required under paragraph
22 hereof.



c.  
In the event Employee is contacted by parties or their legal counsel involved in
litigation adverse to the Company or its affiliates, Employee (i) agrees to
provide notice of such contact as soon as practicable; and (ii) acknowledges
that any communication with or in the presence of legal counsel for the Company
(including without limitation the Company's outside legal counsel, the Company's
inside legal counsel, and legal counsel of each related or affiliated entity of
the Company) shall be privileged to the extent recognized by law and, further,
will not do anything to waive such privilege unless and until a court of
competent jurisdiction decides that the communication is not privileged.  In the
event the existence or scope of the privileged communication is subject to legal
challenge, then the Company must either waive the privilege or pursue litigation
to protect the privilege at the Company's sole expense.


24.         Limitation on Benefits.  If any payment or benefit received or to be
received by Employee (including any payment or benefit received pursuant to any
employee stock plan or otherwise) would be (in whole or part) subject to the
excise tax imposed by Section 4999 or Section 280G of the Internal Revenue Code,
or any successor provision thereto, or any similar tax imposed by state or local
law, or any interest or penalties with respect to such excise tax (such tax or
taxes, together with any such interest and penalties, are hereafter collectively
referred to as the “Excise Tax”), then, the payments and benefits provided
hereunder shall be reduced to the extent necessary to make such payments and
benefits not subject to such Excise Tax (with payments scheduled later in time
being reduced first, and those scheduled earlier in time being reduced last),
but only if such reduction results in a higher after-tax payment to Employee
after taking into account the Excise Tax and any additional taxes Employee would
pay if such payments and  benefits were not reduced.
 

 
12

--------------------------------------------------------------------------------

 

25.         Section 409A Compliance.


      a.  
This Agreement is intended to comply with Section 409A of the Code (to the
extent applicable) and, to the extent it would not adversely impact the Company,
the Company agrees to interpret, apply and administer this Agreement in a manner
necessary to comply with such requirements and without resulting in any
diminution in the value of payments or benefits to the Employee. Notwithstanding
any other provisions of this Agreement, the Company does not guarantee that
payments will be exempt or comply with Section 409A of the Code, nor will the
Company indemnify, defend or hold harmless Employee with respect to the tax
consequences of any such failure.

 
      b.  
It is intended that (i) each installment of the payments provided under this
Agreement is a separate “payment” for purposes of Section 409A of the Code, (ii)
that the payments satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A of the Code provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v) and (iii) all amounts
set forth in Section 6 shall be payable only upon a termination of the
Employee’s employment that constitutes a “separation from service” within the
meaning of Treasury Regulation 1.409A-1(h).

 
      c.  
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the date the Employee’s employment with the Company
terminates, the Employee is a “specified employee” (as such term is defined
under Treasury Regulation 1.409A-1(i)(1)) of the Company and (ii) that any
payments to be provided to the Employee pursuant to this Agreement are or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A of the Code if provided
at the time otherwise required under this Agreement then such payments shall be
delayed until the date that is six months after the date of the Employee’s
“separation from service” with the Company, or, if earlier, the date of the
Employee’s death.  Any payments delayed pursuant to this paragraph 25 shall be
made in a lump sum on the first day of the seventh month following the
Employee’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)), or, if earlier, the date of the Employee’s death.

 
      d.  
To the extent that any reimbursement, fringe benefit or other, similar plan or
arrangement in which the Employee participates during the term of Employee’s
employment under this Agreement or thereafter provides for a "deferral of
compensation" within the meaning of Section 409A of the Code, (i) the amount
eligible for reimbursement or payment under such plan or arrangement in one
calendar year may not affect the amount eligible for reimbursement or payment in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid), and (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.

 

 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.
 
 
 

 
EMPLOYER:
 
 
EMPLOYEE:
 
SHUFFLE MASTER, INC.
 
 
Linster (“Lin”) W. Fox
 
 
By:
 
/s/ Tim Parrott
 
 
By:
 
/s/ Linster Fox
 
Its:
 
CEO
     







Approved:


Compensation Committee


 
By:
 
/s/ Lou Castle
     
 
Its:
 
Chairman
     


 
 
 
 
14

--------------------------------------------------------------------------------

 
 